DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 12 – 13, 18 – 21, and 25 – 30 are rejected under 35 U.S.C. 103 as being unpatentable Goktepe et al (US Patent Application Publication 2020/0154404), and further in view of Lee et al (US Patent Application Publication 2022/0167312). Hereinafter Goktepe and Lee.

Regarding claim 1, Goktepe discloses an apparatus for wireless communications at a user equipment (UE) (an apparatus), comprising: 
a processor (the method steps are executed by (or using) a hardware apparatus such as a microprocessor, paragraph [0261]); 
memory coupled with the processor (the invention is implemented in hardware or in software, where the implementation is performed using a digital storage medium which cooperate with a programmable computer system, paragraph [0262]); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (the invention is implemented in hardware or in software, where the implementation is performed using a hardware apparatus and a digital storage medium which cooperate with a programmable computer system, paragraphs [0261] – [0262]): 
receive, from a base station via a first communication link (the managing communication device, such as a base station), an allocation of resources for communicating with a second user equipment (UE) via a second communications link (the communication device (UE1) receives a resource allocation message from the BS, where the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units from other communication devices, paragraph [0233]); 
receive, from the second UE via the second communications link, a sidelink message in accordance with the allocation of resources (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]); and 
transmit a feedback message associated with the sidelink message to the second UE via the second communication link (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]).
However, Goktepe does not explicitly disclose “transmit a feedback message associated with the sidelink message to the base station and the second UE via one or more of the first communication link, or the second communication link.” Lee discloses “transmit a feedback message associated with the sidelink message to the base station and the second UE via one or more of the first communication link, or the second communication link” as the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]). The feedback message is transmitted to the second UE via the sidelink retransmission, and the A-CSI measurement/reporting trigger is transmitted to the base station through the first communication link.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Regarding claim 2, Goktepe and Lee disclose the apparatus of claim 1, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, configuration information for the feedback message, the configuration information comprising an instruction to utilize resource allocated to the second UE by the base station for transmitting the feedback message on the first communication link on a physical uplink channel (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 3, Goktepe and Lee disclose the apparatus of claim 2, Goktepe discloses wherein the instructions to configuration information are executable by the processor to cause the apparatus to: 
one or more additional feedback bits for multiplex with the feedback message, time division multiplexing information, frequency division multiplexing information, space division multiplexing information, or any combination thereof (the UE1 provides broadcast/multicast/groupcast feedback message in the HARQ resource allocation that is transmitted in the control information, where the message includes bits that indicate ACK or NACK, paragraphs [0249] – [0250]; the ACK and NACK bits are feedback bits that indicate the feedback of acknowledgement).

Regarding claim 4, Goktepe and Lee disclose the apparatus of claim 2, Goktepe discloses wherein the instructions to configuration information are executable by the processor to cause the apparatus to: 
an indication of a first type of codebook, codebook size information, a reporting time period, one or more bits for multiplex with the feedback message, an indication of a size of the feedback message, a subcarrier spacing for a communication link between the second UE and the base station, a bandwidth part associated with the first communication link, a sidelink resource pool bitmap, an indication of a feedback channel periodicity, or any combination thereof (the UE1 provides broadcast/multicast/groupcast feedback message in the HARQ resource allocation that is transmitted in the control information, where the message includes bits that indicate ACK or NACK, paragraphs [0249] – [0250]; the ACK and NACK bits are feedback bits that indicate the feedback of acknowledgement).

Regarding claim 5, Goktepe and Lee disclose the apparatus of claim 2, Goktepe discloses wherein the instructions to configuration information are executable by the processor to cause the apparatus to: 
an indication of a second type of codebook, codebook size information, an indication of a size of the feedback message, an indication of feedback signal timing for both the first communication link and the second communication link, an indication of a time gap, time domain resource allocation, a sidelink resource pool bitmap, a periodicity for the second communication link, a minimum time gap for the second communication link, a service area identifier, or any combination thereof (the UE1 provides broadcast/multicast/groupcast feedback message in the HARQ resource allocation that is transmitted in the control information, where the message includes bits that indicate ACK or NACK, paragraphs [0249] – [0250]; the embedded transmission of the feedback within the resource blocks pools for PSCCH and PSSCH in conjunction with the subframe bitmaps are used, paragraphs [0226] – [0229]; the unused PC5 resources in the sidelink channels are utilized together with the subframe bitmaps to indicate the feedback message).

Regarding claim 6, Goktepe and Lee disclose the apparatus of claim 2, but Goktepe does not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the second UE, the base station, or both, capability information indicating a capability to multicast the feedback message to both the base station and the UE, wherein transmitting the feedback message is based at least in part on transmitting the capability information.
Lee discloses “transmit, to the second UE, the base station, or both, capability information indicating a capability to multicast the feedback message to both the base station and the UE, wherein transmitting the feedback message is based at least in part on transmitting the capability information” as the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]). The feedback message is transmitted to the second UE via the sidelink retransmission, and the A-CSI measurement/reporting trigger is transmitted to the base station through the first communication link.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Regarding claim 7, Goktepe and Lee disclose the apparatus of claim 2, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, an indication of one or more uplink resources of a set of one or more uplink resources on the physical uplink channel (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]); 
determine, based at least in part on the indication of the one or more uplink resources, at least one of the one or more resources for transmitting the feedback message (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]; the UE1 determines/evaluates the resources using the allocation of bit positions defined to provide feedback); and 
transmit the feedback message on the determined at least one of the one or more resources (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]).

Regarding claim 12, Goktepe and Lee disclose the apparatus of claim 1, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, a downlink control information message indicating configuration information for transmitting the feedback message on the first communication link on a physical uplink channel (base station multicasts HARQ resource allocation, HARQ bit position, message size and so on via a group DCI, including sidelink transmission resource for which to transmit the broadcast HARQ feedback message for UE1, sidelink reception pool resources for which to receive the broadcast HARQ feedback message from UE1, and HARQ bit position information for each HARQ feedback based on the transmission received from other UEs, paragraphs [0244] – [0248]), the feedback information comprising an instruction to transmit the feedback message, one or more bits for multiplexing with the feedback message, UE identifiers for one or more additional UEs, codebook size information, codebook type information, or any combination thereof (base station multicasts HARQ resource allocation, HARQ bit position, message size and so on via a group DCI, including sidelink transmission resource for which to transmit the broadcast HARQ feedback message for UE1, sidelink reception pool resources for which to receive the broadcast HARQ feedback message from UE1, and HARQ bit position information for each HARQ feedback based on the transmission received from other UEs, paragraphs [0244] – [0248]).

Regarding claim 13, Goktepe and Lee disclose the apparatus of claim 12, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
aggregate feedback information associated with a set of one or more transmissions from the second UE, the set of one or more transmissions comprising the sidelink message (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]; the embedded transmission of the feedback within the resource blocks pools for PSCCH and PSSCH in conjunction with the subframe bitmaps are used, paragraphs [0226] – [0229]); and 
generate the feedback message based at least in part on the aggregated feedback information (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]; the embedded transmission of the feedback within the resource blocks pools for PSCCH and PSSCH in conjunction with the subframe bitmaps are used, paragraphs [0226] – [0229]).

Regarding claim 18, Goktepe and Lee disclose the apparatus of claim 1, but Goktepe does not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a transmit power associated with the first communication link and a second transmit power associated with the second communication link; 
compare the first transmit power and the second transmit power to determine which is larger; and 
selecting, for transmit the feedback message, one of the first transmit power or the second transmit power based at least in part on the comparing.
Lee discloses the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]); the receiving UE receives reference signal from transmitting UE to measure channel state for the transmitting UE, where the channel state information includes reference signal received power, and the CSI report is activated based on configuration (paragraph [0111]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Regarding claim 19, Goktepe and Lee disclose the apparatus of claim 1, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
determine one or more sidelink resources from a pool of one or more sidelink resources associated with the second communications link, the second communications link comprising a sidelink, wherein the feedback message is transmitted via the determined one or more sidelink resources (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 20, Goktepe and Lee disclose the apparatus of claim 19, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, an indication of the one or more sidelink resources, wherein determining the one or more sidelink resources is based at least in part on the indication of the one or more sidelink resources (base station multicasts HARQ resource allocation, HARQ bit position, message size and so on via a group DCI, including sidelink transmission resource for which to transmit the broadcast HARQ feedback message for UE1, sidelink reception pool resources for which to receive the broadcast HARQ feedback message from UE1, and HARQ bit position information for each HARQ feedback based on the transmission received from other UEs, paragraphs [0244] – [0248]).

Regarding claim 21, Goktepe and Lee disclose the apparatus of claim 19, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, an indication of the one or more sidelink resources, wherein determining the one or more sidelink resources is based at least in part on the indication of the one or more sidelink resources (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 25, Goktepe discloses an apparatus for wireless communications at a user equipment (UE) (an apparatus), comprising: 
a processor (the method steps are executed by (or using) a hardware apparatus such as a microprocessor, paragraph [0261]); 
memory coupled with the processor (the invention is implemented in hardware or in software, where the implementation is performed using a digital storage medium which cooperate with a programmable computer system, paragraph [0262]); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (the invention is implemented in hardware or in software, where the implementation is performed using a hardware apparatus and a digital storage medium which cooperate with a programmable computer system, paragraphs [0261] – [0262]): 
receive, from a base station via a first communication link (the managing communication device, such as a base station), an allocation of resources for communicating with a second user equipment (UE) via a second communications link (the communication device (UE1) receives a resource allocation message from the BS, where the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units from other communication devices, paragraph [0233]); 
transmit, to the second UE via the second communications link, a sidelink message in accordance with the allocation of resources (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]).
However, Goktepe does not explicitly disclose “receive, from the second UE, a feedback message associated with the sidelink message, wherein the feedback message is multicast to the UE and the base station via one or more of the first communication link, or the second communication link.”
Lee discloses “receive, from the second UE, a feedback message associated with the sidelink message, wherein the feedback message is multicast to the UE and the base station via one or more of the first communication link, or the second communication link” as the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]). The feedback message is transmitted to the second UE via the sidelink retransmission, and the A-CSI measurement/reporting trigger is transmitted to the base station through the first communication link.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Regarding claim 26, Goktepe and Lee disclose the apparatus of claim 25, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the second UE, configuration information for the feedback message, the configuration information comprising an instruction to utilize resource allocated to the UE by the base station for transmitting the feedback message on the first communication link on a physical uplink channel (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 27, Goktepe and Lee disclose the apparatus of claim 26, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, transmission configuration information for the feedback message, the transmission configuration information comprising a time-division multiplexing configuration, a frequency division multiplexing configuration, a single-frequency network configuration, or any combination thereof (base station multicasts HARQ resource allocation, HARQ bit position, message size and so on via a group DCI, including sidelink transmission resource for which to transmit the broadcast HARQ feedback message for UE1, sidelink reception pool resources for which to receive the broadcast HARQ feedback message from UE1, and HARQ bit position information for each HARQ feedback based on the transmission received from other UEs, paragraphs [0244] – [0248]); and 
transmit the transmission configuration information not the second UE, wherein receiving the feedback message is based at least in part on transmitting the configuration information (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233] ; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 28, Goktepe and Lee disclose the apparatus of claim 25, Goktepe discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
select the second UE from a set of UEs based at least in part on a transmission configuration associated with each UE of the set of UEs, or based on a timing of the feedback message associated with the sidelink message for the second UE, or any combination thereof (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233] ; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]); and 
transmit, to the second UE, an instruction to transmit the feedback message to the UE and the base station based at least in part on the selecting (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233] ; the transmission resource pool is an overview of a slot of a subframe that is allocated for sidelink communications that uses PUCCH, where a part of the transmission resource pool is schedule for UE1 and another portion is scheduled for UE2, and the base station allocates UE specific search space for the feedback to UE2 for the UE2 to detect transmitted feedback from UE1, Fig. 21, paragraphs [0220] – [0224]).

Regarding claim 29, Goktepe discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station via a first communication link (the managing communication device, such as a base station), an allocation of resources for communicating with a second user equipment (UE) via a second communications link (the communication device (UE1) receives a resource allocation message from the BS, where the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units from other communication devices, paragraph [0233]); 
receiving, from the second UE via the second communications link, a sidelink message in accordance with the allocation of resources (the UE1 receives one or more information units from other communication devices, where the information units are received via a direct link without involvement of a BS, paragraph [0233]); and 
transmitting a feedback message associated with the sidelink message to the second UE via the second communication link (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]).
However, Goktepe does not explicitly disclose “transmit a feedback message associated with the sidelink message to the base station and the second UE via one or more of the first communication link, or the second communication link.” Lee discloses “transmit a feedback message associated with the sidelink message to the base station and the second UE via one or more of the first communication link, or the second communication link” as the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]). The feedback message is transmitted to the second UE via the sidelink retransmission, and the A-CSI measurement/reporting trigger is transmitted to the base station through the first communication link.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Regarding claim 30, Goktepe discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station via a first communication link, an allocation of resources for communicating with a second user equipment (UE) via a second communications link (the communication device (UE1) receives a resource allocation message from the BS, where the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units from other communication devices, paragraph [0233]); 
transmitting, to the second UE via the second communications link, a sidelink message in accordance with the allocation of resources (the UE1 transmits a combined acknowledgement information unit in response to the reception of the information units from the other communication devices using the allocation of bit positions defined in the resource allocation message by providing feedback information to the other communication devices using the allocation of bit positions defined in the resource allocation message, paragraph [0233]).
However, Goktepe does not explicitly disclose “receiving, from the second UE, a feedback message associated with the sidelink message, wherein the feedback message is multicast to the UE and the base station via one or more of the first communication link, or the second communication link.”
Lee discloses “receiving, from the second UE, a feedback message associated with the sidelink message, wherein the feedback message is multicast to the UE and the base station via one or more of the first communication link, or the second communication link” as the first UE performs sidelink retransmission to the second UE in response to receiving a NACK information, and the first UE reports the need for A-CSI measurement/reporting trigger to the base station (paragraphs [0139] – [0142]). The feedback message is transmitted to the second UE via the sidelink retransmission, and the A-CSI measurement/reporting trigger is transmitted to the base station through the first communication link.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe and Lee before him or her, to incorporate the UE determining sidelink communication as taught by Lee, to improve the resource allocation via sidelink of Goktepe for the motivation of efficiently perform sidelink communication (paragraph [0015] of Lee).

Claims 8 – 11, 14 – 17, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable Goktepe et al (US Patent Application Publication 2020/0154404) in view of Lee et al (US Patent Application Publication 2022/0167312), and further in view of Zhou et al (US Patent Application Publication 2022/0116915). Hereinafter Goktepe, Lee and Zhou.

Regarding claim 8, Goktepe and Lee disclose the apparatus of claim 2, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, uplink signaling information comprising feedback information associated with a third communications link between the second UE and the base station, channel state information, one or more scheduling requests, or any combination thereof, wherein the configuration information comprises one or more rules for multiplexing the signaling information with the feedback message; and 
multiplex the signaling information with the feedback message in accordance with the one or more rules and based at least in a part on a codebook type for the feedback message, wherein transmitting the feedback message is based at least in part on the multiplexing.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the feedback information also includes HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 9, Goktepe and Lee disclose the apparatus of claim 2, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, a second feedback message associated with a second sidelink message transmitted by the second UE to a third UE; and 
multiplex the second feedback message with the feedback message, wherein transmitting the feedback message is based at least in part on the multiplexing.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]), and the feedback information also includes HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 10, Goktepe and Lee disclose the apparatus of claim 2, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
monitor a third communication link between the second UE and a third UE; 
receive a second feedback message transmitted by the third UE to the second UE; and 
include the second feedback message in the feedback message.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]), and the feedback information also includes HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]); the sidelink UE monitors and caches the resource pool with the UE assistance mechanism to partially replace the channel sensing with received assistance information (paragraph [0039]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of reducing power consumption of monitoring the resource pool (paragraph [0039] of Zhou).

Regarding claim 11, Goktepe, Lee and Zhou disclose the apparatus of claim 10, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, an instruction to monitor the third communication link for the second feedback message, an instruction to include the second feedback message in the feedback message, or both.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]), and the feedback information also includes HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]); the sidelink UE monitors and caches the resource pool with the UE assistance mechanism to partially replace the channel sensing with received assistance information (paragraph [0039]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of reducing power consumption of monitoring the resource pool (paragraph [0039] of Zhou).

Regarding claim 14, Goktepe and Lee disclose the apparatus of claim 12, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, an indication of a codebook size; 
determine a size of the feedback message based at least in part on the indication of the codebook size and an identifier for the UE; and 
generate the feedback message according to the determined size.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]); the feedback information includes a position and/or size corresponding to the at least one information indicated (paragraphs [0095] – [0096]), and HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 15, Goktepe and Lee disclose the apparatus of claim 1, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a first type of codebook for the feedback message based at least in part on a slot timing indicated via higher layer signaling, a subcarrier spacing associated with the first communication link, a bandwidth part associated with the second communication link, a resource pool bitmap associated with the second communication link, a periodicity of feedback signaling associated with the second communication link, or any combination thereof, wherein transmitting the feedback message is based at least in part on determining the first type of codebook.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]); the feedback information includes a position and/or size corresponding to the at least one information indicated (paragraphs [0095] – [0096]), and HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 16, Goktepe and Lee disclose the apparatus of claim 1, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a second type of codebook for the feedback message based at least in part on a feedback signaling timing for both the first communication link and the second communication link, a time gap indicated in the configuration information, a time domain resource allocation indicated in the configuration information, a sidelink resource pool bitmap, a feedback signaling periodicity on the second communication link, a minimum time gap associated with the second communication link, a service area identifier indicated in the configuration information, or any combination thereof, wherein transmitting the feedback message is based at least in part on determining the second type of codebook.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]); the feedback information includes a position and/or size corresponding to the at least one information indicated (paragraphs [0095] – [0096]), and HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 17, Goktepe and Lee disclose the apparatus of claim 1, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second UE, an indication of a codebook for the feedback message, wherein transmitting the feedback message is based at least in part on receiving the indication of the codebook size.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]); the feedback information includes a position and/or size corresponding to the at least one information indicated (paragraphs [0095] – [0096]), and HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 22, Goktepe and Lee disclose the apparatus of claim 1, but Goktepe and Lee do not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: 
identify a first timing for feedback signaling on the first communication link and a second timing for feedback signaling on the second communication link; 
identify a codebook type for the feedback message; and 
operate in a dual connectivity mode, wherein the feedback message is transmitted via both the first communication link according to the first timing and the second communication link according to the second timing and the codebook type.
Zhou discloses the first UE transmitting the first information and/or the feedback information corresponding to the PSSCH and/or the associated PSCCH to the second UE includes transmitting feedback information that includes multiplexing the first information and the feedback information on the same resources (paragraphs [0204] – [0209]); where the first information includes resources that the first UE determines to use for transmission with a third UE (paragraph [0107]); the feedback information includes a position and/or size corresponding to the at least one information indicated (paragraphs [0095] – [0096]), and HARQ-ACK codebooks corresponding to one or more transmitting UEs (paragraph [0219]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goktepe, Lee and Zhou before him or her, to incorporate multiplexing the feedback information including HARQ-ACK codebooks as taught by Zhou, to improve the modified sidelink resource allocation of Goktepe-Lee for the motivation of improving the reliability of the sidelink transmission and the utilization efficiency of the sidelink resource (paragraph [0009] of Zhou).

Regarding claim 23, Goktepe, Lee and Zhou disclose the apparatus of claim 22, Goktepe discloses wherein the feedback message is transmitted consecutively on the first communication link and the second communication link, based at least in part on the processing capability of the UE (the UE monitors transmission activity which the base station allocates or schedules the resource allocation for transmission, where the another UE in the received resource allocation information is marked to be usable for transmission of a feedback information, paragraph [0087]).

Regarding claim 24, Goktepe, Lee and Zhou disclose the apparatus of claim 22, Goktepe discloses wherein the feedback message is transmitted simultaneously on the first communication link and the second communication link, based at least in part on the processing capability of the UE (the UE monitors transmission activity which the base station allocates or schedules the resource allocation for transmission, where the another UE in the received resource allocation information is marked to be usable for transmission of a feedback information, paragraph [0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amit KALHAN – the in-coverage relay UE selects a resource allocation from a communication resource pool or receives the selected resource allocation from an eNB, and transmits the selected resource allocation to one or more out-of-coverage UE, where the resource allocation is for D2D communication link between the devices
HE et al – the UE receives DCI for sidelink with another UE, determines a type of traffic to be transmitted to the other UE via PSFCH, PSCCH or PSSCH, and transmits to the other UE via the sidelink after identifying the set of resources
ZHANG et al – the device receives an indication message that indicates configuration profile switching, where the configuration profile selected specifies a plurality of data resource blocks to be decoded by the receiving device
NAM et al – the relay node forwards downlink data to the UE via sidelink or uplink data to the base station via the access link, where the base station determines for a quasi-colocation information for a UE and grants for one or both of one or more access link resources or one or more sidelink resources
FEHRENBACH et al – the device acknowledges a received message (e.g. a control message of a PSSCH) by transmitting a first feedback message using a specific feedback resource, and awaits reception of a second acknowledge message transmitted by the same or another specific feedback resource

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468